STATE OF MICHIGAN

                             COURT OF APPEALS


LEON JOHNSON,                                                        UNPUBLISHED
                                                                     April 12, 2018
               Plaintiff-Appellant,

and

AMERICAN ANESTHESIA ASSOCIATES,
LLC,

               Intervening Plaintiff,

v                                                                    No. 331725
                                                                     Wayne Circuit Court
FARMERS INSURANCE EXCHANGE,                                          LC No. 13-002627-NI

               Defendant-Appellee,

and

OSCAR WILSON, ARROW LOGISTICS, LLC,
and DAVID GRIGGS,

               Defendants.


Before: SAWYER, P.J., and HOEKSTRA and MURRAY, JJ.

MURRAY, J., (concurring).

         I concur with the majority opinion’s conclusion to reverse this matter and remand it for
further proceedings. Caselaw requires that before dismissing an action as a sanction a trial court
must carefully evaluate on the record all available options. See Vicencio v Ramirez, 211 Mich
App 501, 506; 536 NW2d 280 (1995); Dean v Tucker, 182 Mich. App. 27, 33; 451 NW2d 571
(1990). The record discloses that the trial court failed to do so in this case, and therefore abused
its discretion in dismissing the action without considering other factors on the record. I would go
no further than that to resolve this appeal, and would not attempt to evaluate the factors the trial
court should have considered when the record before us is not sufficiently complete to make a
proper determination.



                                                             /s/ Christopher M. Murray
                                                -1-